COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, O’Brien and Fulton
UNPUBLISHED


              Argued by videoconference


              TIFFANY BYRD ELLIS
                                                                                MEMORANDUM OPINION* BY
              v.      Record No. 0397-21-2                                     JUDGE MARY GRACE O’BRIEN
                                                                                     APRIL 26, 2022
              SUSSEX DEPARTMENT OF SOCIAL SERVICES


                                      FROM THE CIRCUIT COURT OF SUSSEX COUNTY
                                               W. Edward Tomko, III, Judge

                                Del M. Mauhrine Brown for appellant.

                                Anne L. Roddy (Sherry L. Gill; Amanda D. Wood, Guardian ad
                                litem for the minor children; Barnes & Diehl, P.C.; Sherry L. Gill,
                                Esq., PLLC, on brief), for appellee.1


                      Tiffany Byrd Ellis (“mother”) appeals orders terminating her residual parental rights

              pursuant to Code § 16.1-283(B) and (C)(2). She contends that both the circuit court and this Court

              erred by denying her motions for an extension of time to file a written statement of facts in lieu of a

              transcript. She also challenges the sufficiency of the evidence to establish that termination of her

              parental rights was in the children’s best interests.

                                                          BACKGROUND

                      Mother had four children: one born in 2009, another born in 2010, and twins born in 2013.

              The biological father’s parental rights were previously terminated, and the children lived with

              mother and the stepfather. The children had been in foster care in another jurisdiction from

              approximately May 2013 until February 2016.


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                          Pursuant to Rule 5A:19(d), the guardian ad litem filed a notice relying on appellee’s brief.
       In June 2019, the Sussex Department of Social Services (“DSS”) obtained a protective order

for the four children based on reports that one child had been beaten by the stepfather. In July 2019,

the Sussex Juvenile and Domestic Relations (“JDR”) District Court entered adjudicatory orders

finding abuse and neglect.

       On September 11, 2019, after the dispositional hearing on the protective order, the JDR

court transferred custody of the children to DSS, with a goal of “return home” for each child.

According to the foster care service plans contained in the record, DSS attempted to work with

mother to “prevent removal of the children from the home and further abuse/neglect.” However,

mother failed to provide requested medical information about the children, failed to produce

employment information, and the family was due to be evicted on September 12, 2019. DSS

continued to provide services after the children were placed in foster care.

       In February 2020, DSS recommended changing the goal to adoption and began proceedings

to terminate mother’s parental rights. In reports filed with the court, DSS described services offered

to meet the family’s needs and identified barriers to the initial “return home” goal. The barriers

included a lack of “safe, stable, and adequate housing” and mother’s failure to provide verification

of continued employment and income. DSS also expressed concerns about mother’s parenting

ability, noting that although mother engaged with the children during supervised visitation, she

often “defer[red] to DSS or the [foster] parent.” DSS concluded that “return home” was no longer

an appropriate goal because mother had not maintained employment and stable housing. DSS had

been “unable to provide consistent services” because mother and stepfather moved frequently,

communicated only sporadically with the agency, and “fail[ed] to provide reliable information.”

According to DSS, if the children returned home, they would face the same unstable conditions that

led to their placement in DSS custody.




                                                 -2-
        On June 10, 2020, the JDR court terminated mother’s parental rights based on clear and

convincing evidence of abuse and neglect under Code § 16.1-283(B), and mother’s failure to

substantially remedy the conditions leading to foster care placement within twelve months, despite

the services provided by DSS, under Code § 16.1-283(C)(2).

        On March 26, 2021, following a two-day trial de novo, the circuit court entered orders

terminating mother’s parental rights on the same grounds. A court reporter was not present for the

circuit court trial, and no transcript of that proceeding exists.

        Mother timely filed a notice of appeal with the circuit court and mailed a copy to this Court

pursuant to Rule 5A:6. In her notice, she stated that “a written statement covering the facts,

testimony[,] and other incidents of the trial will be filed, all in accordance with Rules 5A:6[,]

5A:7[,] and 5A:8 of the Supreme Court of Virginia.”

        Pursuant to Rule 5A:8(c)(1), mother’s deadline to file her statement of facts in circuit court

was “55 days after entry of judgment,”2 or May 20, 2021. That day, however, mother filed a motion

with this Court requesting a thirty-day extension to file her statement of facts.

        On May 28, 2021, this Court denied mother’s request based on lack of jurisdiction, citing

Rules 5A:3(b) and 5A:8(c).

        The circuit court conducted a telephonic hearing June 28, 2021 on mother’s request for an

extension to file a statement of facts. However, the record contains no written motion by mother

asking the circuit court to grant an extension, and no transcript exists for this telephonic hearing.

The circuit court denied mother’s request but did not contemporaneously enter a denial order.

        On July 14, 2021, mother filed a draft order in circuit court denying her motion. For the first

time, mother also filed a proposed statement of facts. The circuit court entered the denial order on




        2
            Effective January 1, 2022, Rule 5A:8(c)(1) provides sixty days to file a statement of facts.
                                                  -3-
October 13, 2021, which was transmitted to this Court and made part of the record along with

mother’s proposed statement of facts, unsigned by the circuit court.3

                                              ANALYSIS

            A. Circuit Court’s Denial of Motion to Extend Time for Filing Statement of Facts

        Mother contends that the circuit court erred by denying her request for an extension of time

to file a statement of facts. The court did not address the merits of her request but denied the motion

because it was not timely filed.

        The Supreme Court Rules impose requirements for filing requests for an extension of time.

We review a trial court’s interpretation of the Rules de novo. Belew v. Commonwealth, 284 Va.

173, 177 (2012); LaCava v. Commonwealth, 283 Va. 465, 469-70 (2012) (“A lower court’s

interpretation of the Rules of [the Supreme] Court, like its interpretation of a statute, presents a

question of law that [an appellate court] review[s] de novo.”).

        At all times relevant to this appeal, Rule 5A:8(c)(1) provided that a written statement of

facts was due “within 55 days after entry of judgment . . . in the office of the clerk of the trial court.”

This deadline “may be extended by a judge of the court in which the papers are to be filed upon a

showing of good cause sufficient to excuse the delay.” Rule 5A:3(b). We have interpreted this rule

as authorizing only trial judges to extend the deadline. See Barrett v. Barrett, 1 Va. App. 378, 380

(1986). Further, merely “[f]iling a motion for extension does not toll the applicable deadline.”




        3
          Although the record had already been transmitted to this Court, on October 5, 2021, we
awarded mother a writ of certiorari directing the circuit court to send “the filings in that court with
regard to the statement of facts filed pursuant to Rule 5A:8 and that court’s ruling with regard
thereto.”
                                                   -4-
Rule 5A:3(b). However, a motion is still considered “timely” if filed “within 30 days after the filing

deadline from which an extension is sought.” Rule 5A:3(c)(2). 4

        The circuit court entered orders terminating mother’s parental rights on March 26, 2021.

Under the version of Rule 5A:8(c)(1) applicable at the time, mother would have been required to

file a written statement of facts in circuit court within “55 days after entry of judgment,” i.e. by May

20, 2021, unless she filed a motion for an extension in circuit court within thirty days of that initial

deadline. See Rule 5A:3(c)(2). Accordingly, mother would have needed to file a motion with the

circuit court within thirty days after the initial fifty-five-day filing deadline, i.e. by June 19, 2021.

        There is no evidence that mother made the required filing in the circuit court within that

time period, or indeed at all. Mother did file a request for an extension with this Court on May 20,

2021, and she claims that she “simultaneously” filed her motion with the circuit court. However,

nothing in the record confirms her claim. Furthermore, the certificate of service attached to the

motion filed in the Court of Appeals makes no mention of a simultaneous filing in circuit court.

        Although mother arranged a telephonic hearing with the circuit court on June 28, 2021, the

hearing occurred nine days after the June 19, 2021 deadline had expired. The record does not

demonstrate that mother ever filed a motion for an extension with the circuit court, much less that

she did so within the time allotted by Rules 5A:8(c)(1) and 5A:3(c)(2). Mother’s motion was


        4
          This Court does have authority to extend the deadline for filing transcripts, unlike a
statement of facts. Rule 5A:8(a). See also Barrett, 1 Va. App. at 380. Barrett actually held that
this Court lacked authority to grant extensions for both transcripts and written statements. Id.
(“[T]here is no authority in the Rules for this [C]ourt to extend the time for filing the transcript or
written statement.”). When Barrett was decided in 1986, Rule 5A:8(a) did not yet expressly allow
judges of this Court to grant extensions to file transcripts. Instead, transcripts were due within sixty
days, and only “[t]he judge of the trial court may extend the time for good cause shown.” Rule
5A:8(a) (1986 version). In 1990, Rule 5A:8(a) was amended to expressly authorize judges of this
Court to extend the transcript deadline. See Rule 5A:8 (1990 Replacement Volume 11, at 215).
However, Rule 5A:8(c) was not likewise amended. See id. Therefore, Barrett’s holding—that
appellants must “obtain[] an extension of time from the circuit court judge (not a judge of the Court
of Appeals)”—applies only to written statements, even though the case itself is about transcripts as
well. See 1 Va. App. at 379.
                                                   -5-
therefore untimely. “This Court has no authority to make exceptions to the filing requirements set

out in the Rules.” Turner v. Commonwealth, 2 Va. App. 96, 99 (1986). Accordingly, we conclude

that the circuit court did not err in denying mother’s motion for an extension of time.

           B. This Court’s Denial of Motion to Extend Time for Filing Statement of Facts

        Mother assigns error to this Court’s denial of her motion for an extension of time to file a

statement of facts in circuit court. We denied the motion due to lack of jurisdiction under Rules

5A:3(b) and 5A:8(c).

        Rule 5A:20(c) requires an assignment of error to “list . . . the specific errors in the rulings

below.” (Emphasis added). Raising an assignment of error in an opening brief is not the proper

mechanism for challenging a previous ruling by this Court. Mother is essentially asking for a

rehearing, which is only available after final disposition. See Rule 5A:33; Rule 5A:34.

        Mother’s assignment of error merely identified a purported error in a ruling by our Court,

not any error in a ruling “below.” Because the assignment of error does not comply with the

requirements of Rule 5A:20(c), we dismiss it. See Rule 5A:20(c)(2) (“An assignment of error that

does not address the findings, rulings, or failures to rule on issues in the trial court . . . is not

sufficient. If the assignments of error are insufficient, the appeal will be dismissed.”).

                                    C. Termination of Parental Rights

        Mother’s third assignment of error challenges the sufficiency of the evidence supporting the

court’s decision to terminate her parental rights pursuant to Code § 16.1-283(B) and (C)(2). She

argues that the “evidence presented, along with the emotional and physical needs of the children,

demonstrate that adoption and termination of parental rights was not in the best interest of the

children.” In her brief, mother repeated verbatim the objection she appended to the final orders

terminating her parental rights, claiming that she “[s]ubstantially complied” with the statutes by

providing “suitable housing for her minor children,” that her twelve-month period for compliance

                                                     -6-
was “truncated by the Covid-19 Virus,” that her “limited use of corporal punishment” did not

constitute abuse, and that she was “receptive to changes suggested by Sussex DSS.”

        An appellant bears the burden to present a sufficient record from which the appellate court

can review the assignments of error. Justis v. Young, 202 Va. 631, 632 (1961).

                We have many times pointed out that on appeal the judgment of the
                lower court is presumed to be correct and the burden is on the
                appellant to present to us a sufficient record from which we can
                determine whether the lower court has erred in the respect
                complained of. If the appellant fails to do this, the judgment will be
                affirmed.
Id.

        In her assignment of error, mother asks this Court to review and reweigh the evidence and

make a different factual determination in her favor. However, an appellate court does not “reweigh

the evidence,” Nusbaum v. Berlin, 273 Va. 385, 408 (2007), because it has no authority “to preside

de novo over a second trial,” Haskins v. Commonwealth, 44 Va. App. 1, 11 (2004). Furthermore,

despite raising factual issues concerning the children’s best interests, mother failed to ensure that the

record contained the material necessary to enable appellate review of her position. See Justis, 202

Va. at 632. Because a transcript or statement of facts is indispensable to review her contention that

the evidence was not sufficient to terminate her parental rights, this Court cannot fully consider her

third assignment of error. See Rule 5A:8(b)(4)(ii) (“When the appellant fails to ensure that the

record contains transcripts or a written statement of facts necessary to permit resolution of appellate

issues, any assignments of error affected by such omission will not be considered.”).

        Additionally, the record that is before us supports affirming the judgment. Code

§ 16.1-283(B) provides that a court may terminate parental rights if “[t]he neglect or abuse suffered

by [the] child presented a serious and substantial threat to his life, health[,] or development” and

“[i]t is not reasonably likely that the conditions which resulted in such neglect or abuse can be

substantially corrected or eliminated so as to allow the child’s safe return to his parent . . . within a

                                                   -7-
reasonable period of time.” Code § 16.1-283(C)(2) states that a court may terminate parental rights

if

                [t]he parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed 12 months
                from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation of
                the child’s foster care placement, notwithstanding the reasonable and
                appropriate efforts of social, medical, mental health[,] or other
                rehabilitative agencies to such end.

        Here, the record indicates that the JDR court entered adjudicatory orders finding abuse and

neglect in July 2019 and transferred the children to DSS custody on September 11, 2019. When the

circuit court terminated mother’s parental rights on March 26, 2021, the children had been in foster

care for over eighteen months. The documentation DSS filed with the court reflects that during this

time period, mother did not cooperate with DSS personnel, was not receptive to services, and did

not substantially remedy the employment and housing difficulties that caused the children to be

removed. The children had previously been in foster care between May 2013 and February 2016.

Considering the record, we cannot say that the court abused its discretion in finding that DSS

proved by clear and convincing evidence that termination was in the best interests of the children.

See Code § 16.1-283(B) and (C) (both requiring “clear and convincing evidence” that termination of

parental rights is “in the best interests of the child”).

                                              CONCLUSION

        The circuit court did not err in denying mother’s motion for an extension of time to file a

statement of facts because the motion was not timely filed in that court. Mother’s contention that

this Court erred in denying her motion for an extension of time is dismissed under Rule 5A:20(c).

Finally, based on the record before us, we conclude that the court did not err in terminating mother’s

parental rights. Accordingly, we affirm the judgments below.

                                                               Affirmed in part and dismissed in part.

                                                    -8-